﻿1.	May I through you, Mr. President, congratulate the President of this Assembly on his election. Our pleasure at seeing him in the chair is also
explained by the fact that he represents Yugoslavia, a neighbouring country with whom we share a host of common interests and manifold traditional ties.
2.	In the election of Mr. Mojsov this Assembly has chosen a President who combines extensive knowledge acquired through his own observation with a deep devotion to the ideals of our Organization. The fact that lie will be conducting the work of this Assembly augurs well for the success of our common endeavour.
3.	At this stage I should also like to express to his predecessor in the chair, Ambassador Amerasinghe, my country's thanks and recognition for the tact and exceptional insight with which he led the previous General Assembly. His conduct of our deliberations was in keeping with the best traditions of his country, Sri Lanka.
4.	It is a special joy for me to greet the new Members of this Organization, the Socialist Republic of Viet Nam and the Republic of Djibouti. Their admission is consistent with the principle of the universality of the United Nations laid down in the Charter and will contribute much to the success of our work.
5.	The Vietnamese people have painfully experienced the horrors of war. We can therefore expect that that people will be among the most resolute champions of a policy of peace.
6.	This Organization was created after the catastrophe of a great war in order to give mankind peace and security. The immediate past, in which millions were denied their dignity and were deprived of their rights, was the origin of a deepening concern to protect human rights for the future.
7.	By setting up the United Nations Commission on Human Rights and proclaiming the Universal Declaration of Human Rights, this Organization made itself an advocate of the rights of man. Next year will be the thirtieth anniversary of the Declaration. That occasion makes it appropriate to assess the work of our Organization and this Assembly in the light of the goals of the Universal Declaration of Human Rights.
8.	Since the admission of my country to this Organization, Austria has consciously sought to promote the protection of human rights and has made such protection a major effort and objective of its foreign policy.
9.	At the time of the founding of the United Nations the concept of human rights was limited essentially to the so-called civil and political freedoms as they emerged at the end of the eighteenth and the beginning of the nineteenth centuries. Today, however, human rights embrace, in addition to these freedoms, economic, social and cultural rights. At least since the 1968 Teheran Conference, their equal status was no longer disputed. Man's dignity, the guaranteeing of his social and economic security, and the free development of his whole personality are today's goal in the protection of human rights.
10.	However, it is not only the significance of human rights that has changed. Certainly, human rights are violated today just as they were in the past. Thus, the Secretary- General has stated very pertinently in his report on the work of this Organization that:
"Perhaps more than in any other field of international activity we face in the human rights field the gulf between idealistic declarations and hard realities.
11.	Nevertheless, it cannot be denied that today more than ever before in history human rights are more deeply rooted in the consciousness of men and even of Governments-even those which violate them. This may well be the reason why we frequently have the impression that today human rights are violated on a larger scale than in the past.
12.	In the past, with less awareness of the subject, violations of human rights were often not recognized as such. The first and decisive step in the realization of an idea is always the creation of awareness. Therefore, information and education play an all-important role in the realization of this idea. For this reason Austria follows with great interest the relevant work of UNESCO and the United Nations University. We shall vigorously support these efforts.
13.	Recent years and decades have enabled us to recognize the interdependence between a policy of respect for the dignity and worth of the individual and the maintenance of peace and security. Today we see more clearly than ever that peace and security require progress in man's free social, political, economic and cultural development.
14.	It is, therefore, a source of deep concern for us that, despite repeated and sincere efforts in the past year, hardly one of the world’s crises is closer to a settlement, The people of the areas concerned arc still denied a life in security and peace. It seems worth making the point that the causes of all these problems He ultimately in the violation or denial of human rights. This is true for the crises in the Middle East, in Cyprus and in southern Africa, as well as for the lack of progress of the disarmament efforts. It applies equally to the crisis in the relations between North and South. That crisis has its origin in the imperfect provision on a global scale of economic and social rights to all the peoples of our planet. In view of its joint commitment to guarantee human rights, the international community as a whole bears joint responsibility for improving this situation.
15.	We are still far from securing a just and lasting peace in the Middle East. Prominent among the indispensable elements of a peace settlement are the principles laid down in Security Council resolutions 242 (1967) and 338 (1973). Another element is the reciprocal recognition of justified demands. In this connexion it must be expected of Israel that it recognize the legitimate rights of the Palestinian people, in particular their right to self-determination and a homeland. From the Palestinian people we must expect the recognition of Israel's right to exist in peace with its neighbours in the area.
90. Finally, the parties to the conflict must refrain from any action that might prejudice a negotiated solution. Thus, 
we note with concern that the Israeli Government is authorizing the establishment of settlements of its citizens in the occupied territories.
91.	The Geneva Peace Conference on the Middle East offers an appropriate forum for negotiations. Its reactivation and support for it seem to us more urgent than ever. We do not underestimate the difficulties standing in the way of reconvening that Conference. We welcome, therefore, the resoluteness with which the Co-Chairmen of the Conference have just recently called for the resumption of the negotiations.
92.	The continued suppression of the peoples of Zimbabwe and Namibia has already led to violence and bloodshed. We are particularly distressed that the victims of violence include innocent men, women and children, and people who had dedicated their lives to the service of their fellow-men.
93.	Every opportunity must be seized to secure by peaceful means the long overdue exercise of their right to self-determination and to introduce forms of Government that are based on democratic principles and on respect for the rights of the majority, as well as those of the minority.
94.	"the important role the United Nations plays in the implementation of the right of the people of Zimbabwe to self-determination has been demonstrated by the recent decision of tie Security Council concerning the appointment of a representative of the Secretary-General for Southern Rhodesia in its resolution 415 (1977).
95.	We appreciate highly the endeavour of Western members of the Security Council, in close co-operation with the South West Africa People's Organization and the Secretary- General of the United Nations, to secure the speedy independence of Namibia. We are also following with great interest the further efforts of the United Kingdom, supported by the United States, to create the necessary conditions for majority rule in Zimbabwe.
96.	The most serious problem in southern Africa, for which a solution is still not in sight, is the policy of apartheid of South Africa. The Government of that country must be brought to realize that the system of apartheid offends our sense of moral decency. The South African Government must finally recognize that peaceful coexistence among the peoples of southern Africa is not feasible as long as the vast majority of the population of South Africa is denied full and equal enjoyment of civil, political, social, economic and cultural rights. There can be no doubt that it is also in the self-interest of South Africa's white population to renounce the inhuman policy of apartheid.
97.	The World Conference held at Lagos last August furnished yet another impressive proof of the world-wide rejection and condemnation of the policy of apartheid.
98.	Human rights also play an important role in another crisis: the crisis of Cyprus. We hope that this crisis will be resolved by maintaining the century-old bonds of the two communities in a Republic of Cyprus, whose independence, sovereignty and territorial integrity this Organization has so often acknowledged.
99.	The Secretary-General of our Organization deserves thanks and recognition for his tireless endeavours in "the search for a peaceful settlement of the Cyprus conflict. This is perhaps the place to give general acknowledgement to his large personal contribution to the cause of peace in the world and for the success of the Organization.
100.	Credit for the significant role which the United Nations plays to the maintenance of peace in the Middle East and Cyprus belongs not least to the peace-keeping forces operating under the United Nations flag.
101.	May I once again express to all the United Nations troops our deeply felt thanks for their splendid contribution. At the same time I wish to pay a tribute to the memory of those who gave their lives serving the United Nations.
102.	In this connexion, may I express our deep concern about the current state of the financing of the peacekeeping operations, Compared to the modest amounts spent by the international community on peace-keeping operations, the scale of the annual expenditures on armaments remains enormous.
103.	The arms race of recent years has not led just to an extremely dangerous blurring of the line between nuclear and conventional weapons and to the increased danger of a further proliferation of nuclear weapons. It also entails irresponsible squandering of financial resources, of human research capacity and of raw materials.
104.	I am very well aware of the very complex nature of disarmament and arms control measures, as well as of their link with the security of States. For this reason we realize the difficulty for the forthcoming special session of the General Assembly on disarmament. Yet we must use that opportunity, which may not come again, to devise, with the active co-operation of all, a new and a comprehensive approach to the problem of disarmament and to adopt genuine disarmament measures. If, in so doing we again point to the special responsibility of the great Powers, that does not mean that all other States are released from their responsibility. It means rather that by objective criteria the existing arsenals of those Powers imply not only special prerogatives but also the obligation to clearer the way for genuine disarmament, which is inconceivable without their co-operation. In this respect we are encouraged by the forthright stand taken by President Carter in his important address to this Assembly yesterday
105.	Finally, in addressing the problem of disarmament and particularly the problem of non-proliferation of nuclear arms it is impossible not to mention the important role of IAEA.
106.	The world economy is another area which requires intensified international co-operation. The uncertainty that now marks the economic situation of many countries demands resolute concerted action by the international community.
107.	A broad consensus is now emerging that a new international economic order is one of the most important pre-conditions for the establishment of better economic relations reflecting a higher degree of world-wide solidarity and justice. The ideas related to the new international economic order have been spelled out more clearly in recent years and point, in particular, to the urgency of satisfying man's basic needs, especially in the poorest countries and population groups.
108.	A new international order will contribute, therefore, to the realization of human rights, without which many hundreds of millions have no hope of worthy human existence. But such an order will also require new forms of international co-operation, especially with regard to the creation of the infrastructure necessary for economic and social progress in the developing countries.
109.	At an earlier stage of the debate the Austrian Chancellor, Sir. Bruno Kreisky, urged a faster rate of infrastructural development, primarily in the field of transportation, within the framework of a major multilateral plan for the developing countries, especially those of Africa. As many industrialized States as possible, together with other States in a position to do so, should co-operate in an endeavour of this kind. In view of the tasks to be accomplished and of the scale of the resources required, such an initiative could well be compared with the Marshall Plan, which was so essential for the rebuilding of Europe after the Second World War.
110.	We have noted with particular satisfaction that the Conference on International Economic Co-operation, responding to an initiative of African States, agreed on measures for the improvement of Africa's economic and social infrastructures, with emphasis on transport and communications. A further step was taken at this year's summer session of the Economic and Social Council by the adoption of resolution 2097 (LXIII) providing for the proclamation by the General Assembly of a Transport and Communications Decade in Africa for 1978-1988. Austria warmly welcomes this resolution and hopes that it will be endorsed by this Assembly. The Austrian Federal Government is ready to co-operate actively in the preparation and implementation of programmes for the attainment of the objectives of such a decade.
111.	One of the central tasks of the United Nations in the coming years will be to work out a new international development strategy consistent with the new international economic order. We expect that the current General Assembly will begin, in a practical way, to lay the groundwork for the formulation of this strategy and thus create the conditions for real progress in the relevant negotiations. Particular care should be taken, in our view, that work on the new strategy does not prejudge commitments entered into for the current Second United Nations Development Decade.
112.	The fundamental objectives of international development co-operation undoubtedly include a better exchange of scientific and technological knowledge and closer international co-operation in the application of this knowledge to the development process. Hence the special significance of the 1979 United Nations Conference on Science and Technology for Development.
113.	Austria stands ready to contribute its best to the successful conduct of this most important United Nations
Conference. As an expression of my country's great interest in international co-operation in the field of science and technology, the Austrian Federal Government extended an invitation for that Conference to be held in Vienna. It gives me great pleasure to reiterate that invitation at this stage.
114.	In the process of breaking new grounds and creating new ideas we expect a significant contribution from the commission whose establishment was announced from United Nations Headquarters by Mr. Willy Brandt the former Chancellor of the Federal Republic of Germany.
115.	My remarks so far have focused on the need for comprehensive and universal implementation of human rights and fundamental freedoms and their connexion with economic and social development. Concern for the well- being of the individual is one of the cardinal principles of Austrian foreign policy. We are not afraid to stand up for the victims of human rights violations, no matter where they may occur, and we are always ready to give help to the greatest extent possible.
116.	Austria has always tried to make an active contribution to the work of the United Nations bodies concerned with human rights questions. I should like to express Austria's appreciation of the work done to these bodies. They have constantly sought to advance the cause of human rights despite the wide variety of views and the differing social and political systems represented in these bodies.
117.	In speaking of human rights I should like to pay a tribute to the valuable contribution which regional organizations make in this field. As the representative of a European country I should like at this point to stress the significance of the European Convention on human rights and the European Social Charter. By adopting these instruments the member States of the Council of Europe have agreed on effective machinery for the protection of human rights.
118.	Respect for the dignity of man, of all men, is, as I have already said, one of our essential concerns. The denial of equality and of the equal dignity which is the birth right of all people by means of racism, especially in its most extreme form-apartheid- is revolting to the conscience of man. Therefore we support the objectives of the Decade for Action to Combat Racism and Racial Discrimination, as proclaimed in resolution 3057 (XXVIII), and we hope that the world conference to combat racism and racial discrimination, scheduled for 1978, will bring us closer to the goal of eliminating all forms of racial discrimination.
119.	We agree with many other members of the Assembly that the combating of international terrorism, which represents a serious threat to fundamental human rights, is an important task of our Organization. In addition to dealing with the comprehensive aspects of this issue, we must also tackle as a matter of particular urgency its most abominable manifestations. Therefore we welcome the fact that the Ad Hoc Committee on the Drafting of an
International Convention against the Taking of Hostages established by the General Assembly at its thirty-first session has begun its work.
120.	Despite earnest efforts the United Nations has still not succeeded in making a decisive break-through in the fight against the use of torture. We appeal once again to all the Members of this Organization to work together to eliminate this barbaric form of violation of human rights and to create an effective tool for combating it.
121.	The primary task of our Organization is the establishment and maintenance of peace in the world. This task cannot be viewed solely in terms of the Organization's mediating role in conflicts or the sending of United Nations troops on peace-keeping missions. The United Nations has rightly recognized that peace requires a broad basis. Day by day we in this Assembly are working at building and extending this basis.
122.	We consider the promotion and development of the policy of detente to be an essential prerequisite for that endeavour. We should like the policy of detente to be understood not merely in its original East-West context; rather it should be understood in a broader sense. In an interdependent world where space and time have been mastered on an unprecedented scale, detente must be seen as a global process. It should be understood to be that desirable minimum of mutual trust in inter-State relations which provides the fertile soil for the flowering of human potentialities. Detente is the foundation on which human rights and freedoms can be shaped and developed, the framework for the peaceful competition of ideas and systems. For us, detente is a goal to which world politics must constantly aspire; it is a dynamic concept.
123.	In this connexion I wish to express our appreciation of the special role of the Conference on Security and Co-operation in Europe, which marked a qualitatively new dimension in the process of detente. The review conference that has just opened in Belgrade is another important step in the direction in which the Helsinki Conference has pointed.
124.	If detente is to be effective and lasting it must operate also at the human level and must take account of humanitarian concerns and the desire for a better flow of information and exchange of contacts across frontiers. If people and nations can perceive the direct results of detente in this way, they will better understand the need for detente.
125.	Let me now briefly refer to the agreement reached between Austria and Italy eight years ago which is concerned with increasing the autonomy of the South Tyrol and lays down a time-table for that process. In the spirit of neighbourly co-operation between our two States we have been able to make further progress this past year within the framework of that agreement. However, a number of measures provided for in that time-framework have still to be put into effect. We are confident that the efforts devoted to this question, on which the General Assembly adopted resolutions 1497 (XV) and 1661 (XVI), will soon produce further progress and bring us closer to a final solution.
126.	I should also like to refer to Austria's traditional role as host country for international organizations and conferences. As in the past, Austria had the honour this year again to host a number of important conferences and sessions of United Nations bodies.
127.	Work on the Donaupark Centre, which is being built in Vienna for the United Nations and will be made available to the Organization free of charge, is going ahead according to schedule. Office accommodation will be ready for occupancy at the end of 1978. From those facilities the United- Nations will derive considerable financial and organizational benefits. Therefore we expect that the General Assembly at its thirty-third session will take, in accordance with the phase® plan contained in resolution 31/194, adopted unanimously by the General Assembly on 22 December 1976, necessary decisions in this matter.
128.	The past year has again witnessed serious and tragic conflicts. Yet it cannot be denied that no other era has been so convinced of the possibility and necessity of resolving these conflicts by adhering to universally accepted standards conceived by the ingenuity of man. International co-operation, especially within our Organization, is of the greatest significance for the attainment of that goal. The success of the United Nations depends on the contribution that each individual Member State is prepared to make.
129.	As in the past, Austria will make its contribution to the attainment of the high purposes of the Charter of our Organization.
 

